Opinion issued July 22, 2014




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                               NO. 01-11-00917-CV
                            ————————————
                      MICHAEL ROBINSON, Appellant
                                       V.
                       BLACK SIGMA, LLC, Appellee


                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                         Trial Court Case No. 64769


                         MEMORANDUM OPINION

      On June 27, 2014, Appellant Michael Robinson, filed a motion to

voluntarily dismiss this interlocutory appeal.   See TEX. R. APP. P. 42.1(a)(1).

Appellant included a certificate of conference, indicating that counsel for

Appellee is not opposed to the motion. No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f).   As requested by Appellant in his motion, costs of the

appeal will be taxed against the party incurring the same. We dismiss all pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2